Citation Nr: 1635443	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  10-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for a skin disorder, including rosacea, to include as secondary to post-operative residuals of excision of adenoma of the left lobe of the thyroid gland, and to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1968 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript is associated with the claims file.

In August 2014 and January 2014, the Board remanded this case for additional development.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension is not related to service or to an incident of service origin, and was not caused or aggravated by his service-connected diabetes mellitus.

2.  The preponderance of the evidence shows that the Veteran's skin disorder, including rosacea, is not related to service or to an incident of service origin, and was not caused or aggravated by his service-connected to post-operative residuals of excision of adenoma of the left lobe of the thyroid gland, or by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for establishing entitlement to service connection for a skin disorder, including rosacea, have not been met.  38 U.S.C.A. §§ 1110, 1137, 1154(a), 5107(b) (West 2014); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends in his April 2006 claim that "I have been diagnosed with...hypertension."  He further states, "I'm being treated for rosacea on my face."

In his September 2007 notice of disagreement, the Veteran requests that his claims be considered as secondary to diabetes mellitus.

At his August 2013 videoconference hearing, the Veteran testified that he began having hypertension problems in the early 1990's, before the onset of his diabetes.  See transcript, p. 10.  He reported that he has had his skin condition for at least 30 to 35 years.  Id., p. 9.  He further testified that his skin disability is secondary to his thyroid disability.  Id., p. 13.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hypertension to a degree of 10 percent within one year from the date of termination of service.

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

The most probative evidence shows that the Veteran's hypertension and skin disorder did not begin in, or result from, his service.  Specifically, his service treatment records include no diagnosis or treatment of hypertension or rosacea.  A notation of "?" elevated blood pressure was made in an October 1969 service treatment record, but no diagnosis of hypertension followed.  Further, in the Veteran's September 1969 Report of Medical Examination at separation from service, a service clinician found that the Veteran's blood pressure was 124/80 (systolic / diastolic), and did not diagnose hypertension, rosacea, or other skin rash.  Moreover, the Veteran testified at his August 2013 videoconference hearing that he began experiencing his hypertension in the early 1990's, years after his separation from service in 1969.  See transcript, p. 10.  (A February 1985 VA treatment record indicates that the Veteran's hypertension began three years earlier-i.e., in 1982, more than a decade after his separation from service.)  Finally, no competent medical nexus opinion linking the Veteran's hypertension or skin disorder to service is of record.  Consequently, service connection for hypertension or a skin disorder on a direct basis is not warranted.

The most probative evidence shows that the Veteran's hypertension was not caused or aggravated by his service-connected diabetes.  38 C.F.R. § 3.310 (2015).  Specifically, the March 2016 VA examiner opined that:

[The Veteran's] HTN [hypertension] is less likely than not due to or aggravated from his DM [diabetes mellitus].  Rationale:  It is more likely than not that this [Veteran] has essential HTN given [his] diagnosis at [the] approximate time of [his] DM diagnosis.  There is no clear secondary cause of his HTN (ex. PVD [peripheral vascular disease] or CKD [chronic kidney disease]).

The Board finds that the Veteran's contention warrants less probative weight than the March 2016 VA examiner's opinion.  The interactions between hypertension and diabetes mellitus are complex in nature, and providing an etiology for such disorders is beyond the competence of lay persons.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Moreover, the VA examiner's opinion warrants greater probative weight because he considered the Veteran's medical history during and after service in reaching the conclusion that the Veteran's hypertension is less likely than not caused or aggravated by his service-connected diabetes mellitus.

The most probative evidence shows that the Veteran's skin disorder, including rosacea, was not caused or aggravated by his service-connected post-operative residuals of excision of adenoma of the left lobe of the thyroid gland, or by his service-connected diabetes.  38 C.F.R. § 3.310 (2015).  Specifically, the February 2014 VA examiner opined that "Rosacea is a common condition.  It could possibly be aggravated by hyperthyroidism due to higher skin temperature but the Veteran has hypothyroidism and so [it] is unlikely to be related."  [Emphasis added for clarity.]

In a February 2016 addendum opinion, the VA examiner opined that "It is less likely than not that the Veteran's rosacea is related to diabetes.  Rosacea...has no known association with diabetes.  The only study looking at rosacea and diabetes I could find found a reduced incidence of rosacea in diabetes [patients]."

The Board finds that the Veteran's contention warrants less probative weight than the February 2014 VA examiner's opinion and February 2016 addendum.  The interactions between rosacea and a thyroid disability, and between rosacea and diabetes mellitus, are complex in nature, and providing an etiology for such disorders is beyond the competence of lay persons.  See Kahana, 24 Vet. App. 428 (2011); see also Colantonio, 606 F.3d at 1382 (Fed. Cir. 2010); Woehlaert, 21 Vet. App. at 462 (2007).  Moreover, the VA examiner's opinion warrants greater probative weight because he considered the Veteran's medical history during and after service in reaching the conclusion that the Veteran's rosacea is less likely than not caused or aggravated by his service-connected thyroid disability and diabetes mellitus.

In sum, the Board finds that the most probative evidence fails to link the Veteran's hypertension to service, or to his service-connected diabetes mellitus.  The Board further finds that the most probative evidence fails to link the Veteran's skin disorder to service, or to his service-connected thyroid disability or diabetes mellitus.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for those disorders is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a skin disorder, including rosacea, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


